Citation Nr: 1107225	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a stomach disorder 
to include gastroesophageal reflux disease (GERD), to include 
whether service connection could be allowed.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
Specifically, the Veteran's initial claim for service connection 
for chronic anxiety with nervousness was denied by the RO in June 
1988.  In October 1996 and again in March 2002, the RO confirmed 
the initial denial.  At the time of 2002 determination, it was 
determined that new and material evidence had not been received 
that was sufficient to reopen the claim.  The Veteran presented 
testimony at a hearing in October 2004, and in February 2005, the 
Board remanded the claim to obtain additional treatment records.  
In May 2007 the Board determined again that new and material 
evidence had not been received that was sufficient to reopen the 
claim.  In February 2008, the Veteran filed to reopen the claim 
once again.  In an August 2008 rating decision the RO refused to 
reopen the claim.  The appeal continues.  

The Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
find that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  The Board will make a 
determination in this matter without consideration of the RO's 
actions.  

Numerous hearings have been held in this case.  Most recently, a 
Travel Board hearing was held in Winston-Salem, North Carolina, 
before the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  




FINDINGS OF FACT

1.  In a May 2007 Board decision, it was determined that new and 
material evidence had not been received that was sufficient to 
reopen the claim of entitlement to service connection for a 
stomach disorder.  There was no appeal from this decision.

2.  Evidence received since the May 2007 Board decision includes 
evidence that relates to an unestablished fact necessary to 
substantiate the claim of service connection for a stomach 
disorder, to include GERD, is not cumulative or redundant of the 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.  

3.  Evidence on file does not include any evidence that tends to 
relate a stomach disorder, to include GERD, to the Veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  The Board's May 2007 decision which determined that new and 
material evidence had not been received that was sufficient to 
reopen a claim of service connection for a stomach disorder is 
final.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a stomach disorder, to include GERD, 
has been received.  Accordingly, the claim is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156 (2010).  

3.  A stomach disorder, to include GERD, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a Claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a Claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD, no further 
discussion of VCAA compliance as to that aspect of the issue on 
appeal is needed.  

As to the reopened claim of entitlement to service connection for 
a stomach disorder, to include GERD, correspondence to the 
Veteran from the RO (to include letters in December 2001, March 
2005, October 2007, and March 2008), specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The information 
and evidence associated with the claims file consist of the 
Veteran's service treatment records (STRs), VA medical treatment 
records, private post-service treatment records, and statements 
and testimony from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.  Specifically, the Board 
has found nothing to suggest that there is any outstanding 
evidence, to include additional STRs, with respect to the 
Veteran's claim.  

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the VCAA letters dated in October 
2007 and May 2008 that were mentioned above.  

New and Material Evidence Claims

As noted earlier, it was the Board's decision in May 2007 that 
new and material evidence had not been received to reopen the 
previously denied claim of service connection for a stomach 
disorder.  That decision is final.  38 C.F.R. § 20.1100 (2010).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

To reopen a claim which has been previously denied and which is 
final, the Claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the pertinent 
regulations, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).
Here, the Board notes that the RO did not reopen the Appellant's 
claims for service connection for headaches, irritability, or 
skin disorders.  The Board disagrees.

As to the claim for service connection for a stomach disorder, 
the Board notes that the evidence of record at the time of the 
May 2007 Board decision included the Veteran's STRs, post service 
treatment records, and testimony in support of his claim.  Review 
of the Board decision reflects that no chronic stomach disorder 
diagnosis had been recorded in the claims file.  Thus, there was 
no diagnosis of a chronic disability for which service connection 
could be granted.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 
(2010).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Effective from 
August 29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance the VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) (2009).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the Veteran filed his claim seeking to 
reopen in 2008, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is 
final, the Claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the amended 
regulations, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Evidence received since the final Board decision in May 2007, in 
effect, denying service connection for a chronic stomach 
disorder, consists of VA and private treatment records and 
additional statements and testimony from the Veteran and his 
representative.  

The submitted records reflect that the Veteran continues to be 
seen for numerous conditions, to include stomach complaints such 
as nausea and abdominal problems.  Unlike before, however, a 
chronic stomach disorder, GERD, has been diagnosed.  (See VA 
records as early as 2007 and continuing through VA records 
through 2009).  These records (VA hernia examination report in 
January 2009) also reflect that he takes medication (Omeprazole) 
for his condition.  

This evidence is new in that it was not submitted to VA before 
and, thus, was never considered.  The Board also considers this 
evidence to be material because it reflects a diagnosis of a 
stomach disorder, GERD, which was not shown at the time of the 
Board's May 2007 decision.  Thus, the evidence he has submitted 
since the Board's prior, final, and binding denial of the claim 
is both new and material and, therefore, sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The Board will then consider the claim on the merits.  The RO did 
this in a supplemental statement of the case, and as noted, all 
notice and development on a claim on the merits has been 
provided.  As the RO has entered a decision and appellant has 
argued the matter on the merits, there is no prejudice to 
proceeding to consideration on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Analysis 

After review of the entire claims file, the Board determines that 
the evidence preponderates against the Veteran's claim for 
service connection for a stomach disorder, to include GERD.  
Specifically, it is noted that no stomach disorder, to include 
GERD, was noted during service or for many years thereafter.  
While the Veteran has testified that his current complaints are 
the same as those he had during service, it is noted that service 
connection has already been established for a ventral hernia, and 
current complaints have not been associated with that condition.  
In fact, current complaints were specifically noted not to be 
associated with that condition upon VA examination in January 
2009.  There is some indication in the records dated since 2007, 
when GERD was first noted, that this condition is related to 
reflux from his psychiatric medications.  It is also noted, 
however, that it has been determined that the Veteran's 
psychiatric condition is not of service origin.  

Thus, the evidence is clear.  A stomach disorder, to include 
GERD, was not diagnosed until many years after service, and no 
medical personnel has opined that such is related to active 
service in any way.  

While the Board has considered the Veteran's lay assertions that 
his stomach disorder, now diagnosed as GERD, is of service 
origin, it is noted that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record to 
exist years after service, or a finding that one disorder is 
related to another disorder, is not a condition capable of lay 
diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay 
statements are outweighed by the negative STRs and post-service 
treatment records (indicating a disorder that began many years 
after service).  The Board cannot ignore the significance of the 
fact that the Veteran was first diagnosed with a stomach 
disorder, GERD, over 20 years after leaving service.  Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  Indeed, to the extent that he contends that these 
conditions have existed since service, the Board simply does not 
find the Veteran to be credible.

As noted above, when there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should be 
resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no 
evidence that the Veteran's stomach disorder, GERD, was incurred 
or aggravated during active service or that it is related to 
service.  When the evidence against the claim is much greater 
than that in favor, the benefit-of-the-doubt doctrine is not 
applicable.  Gilbert v. Derwinski, supra.

In summary, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
stomach disorder, diagnosed as GERD.  The benefit sought on 
appeal is therefore denied.


ORDER

As new and material evidence has been received, the claim for 
service connection for a stomach disorder is reopened.  To that 
extent only, the appeal is allowed.  

Service connection for a stomach disorder, to include GERD, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


